10/17/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0254



                                    No. DA 21-0254


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

ANDREW ORLANDO BIGLEGGINS,

                Defendant and Appellant.


                                          ORDER


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including November 22, 2022, within which to prepare, serve, and file its response

brief.




RB                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            October 17 2022